             Case 2:07-mj-00044-BNW Document 24 Filed 04/06/21 Page 1 of 1




 1

 2

 3
                   UNITED STATES DISTRICT COURT
 4                      DISTRICT OF NEVADA
                                                -oOo-
 5
     UNITED STATES OF AMERICA                     )   Case No. 2:07-mj-044-BNW
 6                                                )
                  Plaintiff,                      )   ORDER  FOR   DISMISSAL               AND
 7   vs.                                          )   QUASHING WARRANT
                                                  )
 8   ADAM SAMORA,                                 )
                                                  )
 9                 Defendant.                     )
                                                  )
10                                                )
11
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
12
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
13
     prejudice complaint number 2:07-mj-044-BNW on Adam Samora and requests to quash any
14
     associated warrant.
15
                   DATED this 3rd        day of April, 2021.
16
                                                CHRISTOPHER CHIOU
17
                                                Acting United States Attorney
18
                                                /s/ Rachel Kent
19
                                                RACHEL KENT
                                                Special Assistant United States Attorney
20
                   Leave of Court is granted for the filing of the foregoing dismissal.
21
                   IT IS SO ORDERED
                   DATED this        day of April, 2021.
22
                   DATED: 6:48 pm, April 05, 2021
23

24
                   BRENDA WEKSLER       1
                   UNITED STATES MAGISTRATE JUDGE
